Case: 17-13322   Date Filed: 05/17/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13322
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cr-00335-RDP-TFM-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSHUA JARRELL JACKSON,
a.k.a. "Bam" or "Bam Bam",

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                             (May 17, 2018)

Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 17-13322     Date Filed: 05/17/2018    Page: 2 of 2


      Joshua Jackson appeals the mandatory statutory minimum sentence of 240

months that he received after entering conditional pleas of guilty to tampering with

a witness, 18 U.S.C. §§ 2, 1512(b)(3), and to conspiring to distribute and possess

with intent to distribute more than 5 kilograms of cocaine, 21 U.S.C.

§§ 841(b)(1)(A), 846. Jackson challenges the enhancement of his sentence based

on his youthful offender adjudication in an Alabama court. Id. § 841(b)(1)(A). We

affirm.

      Jackson’s argument is foreclosed by our precedents. We held in United

States v. Elliott, 732 F.3d 1307 (11th Cir. 2013), that “a youthful offender who

pled guilty and was adjudicated must also be considered to have sustained a

conviction for purposes of the Guidelines career offender enhancement, even if

state law does not consider him ‘convicted.’” Id. at 1313. And a state adjudication

that “is considered a ‘conviction’ for purposes of career offender status . . . [is] also

. . . considered a ‘conviction’ for purposes of enhancement under 21 U.S.C. § 841.”

United States v. Fernandez, 58 F.3d 593, 599 (11th Cir. 1995). Our prior precedent

rule requires that we follow binding circuit precedent unless and until it is

overruled by this Court en banc or by the Supreme Court. United States v.

Cruickshank, 837 F.3d 1182, 1187 (11th Cir. 2016).

      We AFFIRM Jackson’s sentence.




                                           2